Hill, C. J.
Where, on a trial for burglary, the evidence relied' upon by the State was that of an accomplice, it was error to charge the jury that proof of the corpus delicti would be sufficient corroboration of the testimony of an accomplice to warrant a conviction. The rule is well settled that the testimony of an accomplice in a felony ease must be corroborated by some independent fact or circumstance which, taken by itself, leads to the inference not only that a crime has been committed, but that the defendant is implicated in its commission. Proof of the corpus delicti independently of the evidence of the accomplice is corroborative of the guilt of the accomplice, but does not at all corroborate his testimony as to the guilt of another. Penal Code. §991; Child*834ers v. State, 52 Ga. 106; McCalla v. State, 66 Ga. 346; Roscoe’s Crim. Ev. 122. Judgment reversed.
Indictment for burglary, from Pierce superior court — Judge Parker. January 9, 1909.
Submitted March 9,
Decided March 16, 1909.
J ames B. Thomas, fox plaintiff in .error.
James II. Thomas, solicitor-general, John W. Bennett, contra.